                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

TERI DEAN,                                        )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           Cause No. 5:19-cv-06022-SRB
                                                  )
EDWARD BEARDEN, et al.                            )
                                                  )
               Defendants.                        )

                     PLAINTIFF TERI DEAN’S MOTIONS IN LIMINE

       Plaintiff Teri Dean (“Plaintiff”), by and through her undersigned counsel, hereby moves

this Court in limine to prevent Defendants Anne Precythe, Edward Bearden, Todd Mustain, Elijah

Moiser and Kevin Reed (“Defendants”) from presenting any evidence, testimony, argument, or

other reference, either directly or indirectly, at the trial of this case, or from making any mention

in voir dire or in the opening or closing statements of this case regarding the following matters:

       1.      MOTION IN LIMINE NO. 1: ANY REFERENCE TO CRIMINAL
               CONVICTIONS OF PLAINTIFF OR ANY FACTS RELATED THERETO
               THAT ARE INCONSISTENT WITH THE MANDATES OF 404 AND 609.

       Plaintiff anticipates that Defendants will attempt to introduce evidence of her criminal

convictions. Plaintiff’s convictions are for conduct unrelated to her claims, irrelevant, and should

therefore be excluded. FRE 401 - 402; United States v. Van Elsen, 652 F.3d 955, 962 (8th Cir.

2011). Plaintiff was convicted of drug possession in 2008 and of 2nd degree murder and tampering

with physical evidence in 2014. The 2008 drug conviction should be excluded under Rule 609,

which excludes evidence of prior convictions “if more than 10 years have passed since the

witness’s conviction or release from confinement for it, whichever is later.” FRE 609. All of the

convictions should also be excluded from evidence insofar as Defendants may seek to admit them


                                                 1
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 1 of 7
to prove an act in conformity with an alleged character trait. Rule 404 excludes evidence of a

person’s character or character trait to prove that an individual acted in conformity therewith, as

well as “[e]vidence of a crime, wrong, or other act ... to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character.” FRE 404. Finally,

the prejudicial effect of evidence of Plaintiff’s criminal convictions would substantially outweigh

the probative value of such evidence. No conviction has any relevance to her claims in this case

and should therefore be excluded. FRE 403; United States v. Roenigk, 810 F.2d 809, 816 (8th Cir.

1987). To the extent that the fact of such convictions is admitted for impeachment purposes,

pursuant to FRE 609, such evidence shall be limited to the date of the conviction, the offense, and

the sentence.

                GRANTED: ______________                       DENIED: __________________


       2.       MOTION IN LIMINE NO. 2:     EVIDENCE OR ARGUMENT OF
                PLAINTIFF’S PRIOR ARRESTS, MISDEMEANORS, OR ORDINANCE
                VIOLATIONS.

       Evidence of Plaintiff’s prior arrests, misdemeanor, or ordinance violations do not tend to

make any fact of consequence to this action more or less probable than not. In Sanders-El v.

Wencewicz, a 1983 action, defense counsel dramatically dropped a computer printout in front of

the jury while cross-examining plaintiff about prior criminal convictions. 987 F.2d 483, 484 (8th

Cir. 1993). The Eight Circuit found that “[t]he manifest intent of the conduct was to arouse

prejudices of the jury by leading it to believe [plaintiff] had the conviction record of a veteran

vocational criminal.” Id. Counsel’s conduct was considered prejudicial error and the trial court’s

denial of plaintiff’s motion for a mistrial was an abuse of discretion. Id. at 485. See White v.

McKinley, 605 F.3d 525, 537 (8th Cir. 2010) (court did not abuse its discretion in prohibiting

evidence of prosecutor’s investigation because admittance of the evidence would have created a



                                                  2
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 2 of 7
mini-trial on [plaintiff’s] actual guilt, which is not the subject of a 1983 action). Any probative

value regarding Plaintiff’s prior arrests, misdemeanors, or ordinance violations is collateral,

remote, lacks any probative value and is highly prejudicial.

                GRANTED: ______________                        DENIED: __________________

       3.       MOTION IN LIMINE NO. 3: TESTIMONY OR ARGUMENT THAT
                MISSTATES THE STANDARD FOR DELIBERATE INDIFFERENCE,
                INCLUDING ANY TESTIMONY OR ARGUMENT THAT ANY
                DEFENDANT DID NOT KNOW THAT PLAINTIFF, OR ANY OTHER
                VICTIM, WAS BEING SEXUALLY ASSAULTED OR HARASSED.

       In Farmer v. Brennan, the Supreme Court held that deliberate indifferent “describes a state

of mind more blameworthy than negligence” and “something less than acts or omissions…with

knowledge that harm will result.” Farmer, 511 U.S. 825, 833 (19994).          All that is required is

knowledge of the likelihood of the event happening. In this case, any argument by any Defendant

that they did not know that Plaintiff, or any other victim, was being sexually assaulted would subtly

but materially misstate the law. Such argument wrongfully implies that Plaintiff must show that

the Defendants acted or failed to act with actual knowledge that the assaults were happening or

would happen. Because such misstatements of the law will do nothing more than confuse the jury

and are not likely to be cured by an instruction from the Court, Plaintiff respectfully moves in

limine to bar testimony or argument that Defendants did not know the assaults were happening or

would happen.

                GRANTED: ______________                        DENIED: __________________

       4.       MOTION IN LIMINE NO. 4: OPINIONS BY DEFENDANTS’ NON-
                RETAINED EXPERT, JAMES HURLEY, THAT EXCEEDS THE SCOPE
                ALLOWED PURSUANT TO THE COURT’S RULING ON MARCH 2, 2021.
       The Parties in this case disputed whether Mr. Hurley was a retained or non-retained expert

and therefore if a report was required by him. Sparking from that dispute is the limited scope of

Mr. Hurley’s opinions that are allowed in this case, which the Court held were limited to the


                                                 3
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 3 of 7
opinions contained in Defendants’ expert disclosure: “It is Mr. Hurley’s opinion that the facts

asserted in Dr. Schriro’s report fail to support several of its conclusions, including Dr. Schriro’s

findings that 1) Prison Rape Elimination Act (PREA)policies did little to affect staff conduct or

inform offenders of their rights under PREA; and 2) Defendant officers had a heightened

awareness of the prison facility’s security systems, its staffing levels, and of ways to circumvent

PREA policies.” Mr. Hurley’s testimony at trial should be limited to this and he should be

prohibited from offering any other opinions whatsoever.

               GRANTED: ______________                       DENIED: __________________

       5.      MOTION IN LIMINE NO. 5: OPINIONS BY DEFENDANTS’ NON-
               RETAINED EXPERT, JAMES HURLEY, SPECIFICALLY RELATING TO
               THE LOCATION AND CONDITION OF SECURITY CAMERAS IN
               PLACE AT THE CHILLICOTHE CORRECTIONAL CENTER.

       Mr. Hurley was not at the Chillicothe Correctional Center between 2011 and 2018, the

relevant timeframe at issue in this case. He therefore has no direct knowledge of the camera

whereabouts at the facility during that timeframe. Hurley Depo. 12:17-24; 44:22-25. He should

be barred from testifying about any measures the facility took regarding surveillance.

               GRANTED: ______________                       DENIED: __________________

       6.      MOTION IN LIMINE NO. 6: OPINIONS BY DEFENDANTS’ NON-
               RETAINED EXPERT, JAMES HURLEY, RELATING TO PREA AND ITS
               EFFECT ON STAFF AND OFFENDERS AT THE CHILLICOTHE
               CORRECTIONAL CENTER SPECIFICALLY.

       Mr. Hurley testified during his March 18, 2021, deposition that when PREA was enacted,

it impacted MODOC as a whole; however, Mr. Hurley definitely testified he could not offer

opinions as to how PREA impacted the staff and offenders at Chillicothe specifically. Hurley

Depo. 34:5-36:1; 37:12-15. Mr. Hurley should be prohibited from offering any opinions on how

PREA affected the day-to-day happenings/investigations at Chillicothe Correctional Center.




                                                 4
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 4 of 7
               GRANTED: ______________                        DENIED: __________________

       7.      MOTION IN LIMINE NO. 7: ANY AND ALL EVIDENCE, INCLUDING
               TESTIMONY, AS TO UNRELATED VIOLATIONS AND SANCTIONS
               IMPOSED ON MS. DEAN DURING HER INCARCERATION AT THE
               MISSOURI DEPARTMENT OF CORRECTIONS.

       Any sanctions and/or violations imposed on Ms. Dean amount to uncharged and unrelated

bad conduct that would be offered solely for the purpose of character evidence. None are related,

directly or indirectly, to any issue of fact or law at issue in this case. Additionally, the probative

value of these allegations of misconduct and sanctions have little to no probative value and the

prejudice created by their introduction greatly outweighs the probative value. “Unfair prejudice

(under Rule 403) means an undue tendency to suggest decision on an improper basis, commonly,

though not necessarily, an emotional one.” U.S. v. Dennis, 625 F.2d 782, 796 (8th Cir. 1980). If

there is less prejudicial evidence that can equally prove the fact of consequence, the district court

then should discount the probative value of the objected evidence. Old Chief v. U.S., 519 U.S.

172, 183 (1997). See also Grose v. Nissan North America, Inc., 50 S.W. 3d 825, 833 (Mo. App.

2001) (“When the need for the evidence is low and when alternative means to present the evidence

exist, then prejudice to an opponent can be said to be ‘unfair’ when the proponent of evidence

could prove the fact by other, non-prejudicial evidence.”). Any and all evidence, including

testimony, as to unrelated violations and sanctions imposed on Ms. Dean during her incarceration

at the Missouri Department of Corrections should be excluded.

               GRANTED: ______________                        DENIED: __________________

       8.      MOTION IN LIMINE NO. 8:     EVIDENCE OR ARGUMENT OF
               PLAINTIFF’S DRUG AND ALCOHOL USE AND/OR ADDICTION
               BECAUSE IT IS HIGHLY PREJUDICIAL, INFLAMMATORY, INCITES
               IMPROPER SPECULATION AND CONJECTURE BY THE FACT
               FINDER, AND IS IRRELEVANT TO ANY FACT OF CONSEQUENCE IN
               THIS CASE.




                                                  5
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 5 of 7
       The only purpose of introducing this evidence is to slander Plaintiff. These topics and

issues are irrelevant, and unfairly prejudicial. This highly prejudicial and inflammatory evidence

must be excluded under Fed. R. Evid. 403.

               GRANTED: ______________                      DENIED: __________________

       9.      MOTION IN LIMINE NO. 9: EVIDENCE OF GENERAL GOOD
               CHARACTER OF THE DEFENDANTS IN THIS CASE, INCLUDING BUT
               NOT LIMITED TO FAMILY RELATIONSHIPS, RELIGIOUS
               PARTICIPATION, AND CIVIC PARTICIPATION.

       These matters are presented merely to bolster the character of the Defendants and have no

probative value.

               GRANTED: ______________                      DENIED: __________________




                                                            Respectfully submitted,

                                                            /s/ Jenifer C. Snow
                                                            Jenifer C. Snow, Mo. #67345
                                                            The Law Offices of Joan M. Swartz
                                                            3348 Greenwood Blvd.
                                                            St. Louis, Missouri 63143
                                                            (314) 471-2032, fax 314-485-2345
                                                            jsnow@jmsllc.com

                                                            and

                                                            John J. Ammann, Mo. #34308
                                                            Brendan D. Roediger, Mo. #60585
                                                            Susan McGraugh, Mo. #37430
                                                            Saint Louis University Legal Clinic
                                                            100 North Tucker
                                                            St. Louis, Mo. 63101
                                                            314-977-2778 fax: 314-977-1180
                                                            john.ammann@slu.edu
                                                            brendan.roediger@slu.edu
                                                            susan.mcgraugh@slu.edu

                                                            Attorneys for Plaintiff Teri Dean



                                                6
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 6 of 7
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed with the Clerk of the Court to be
served by operation of the Court’s electronic filing system on all counsel of record this 10th day
of September 2021.

                                                            /s/ Jenifer C. Snow




                                                7
         Case 5:19-cv-06022-SRB Document 113 Filed 09/10/21 Page 7 of 7
